Citation Nr: 0738921	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06 32-250	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Entitlement to an evaluation in excess of 20 percent for 
prostate cancer, status post retropubic prostatectomy, to 
include restoration of a 100 percent rating.



REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION


The veteran had active service from April 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  

In his substantive appeal, received in October 2006, the 
veteran requested a hearing before a Veterans Law Judge of 
the Board in Washington, D.C.  Such hearing was scheduled for 
December 4, 2007, but was cancelled by the appellant.  


FINDING OF FACT

On December 4, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant's authorized representative that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant's 
authorized representative has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


